t c summary opinion united_states tax_court jesse r lance petitioner v commissioner of internal revenue respondent docket no 18041-04s filed date jesse r lance pro_se j craig young for respondent wells judge this case was heard pursuant to the provisions of sec_7463 in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction as to income_tax preparer penalties assessed pursuant to sec_6694 at the time of the filing of the petition petitioner resided in georgetown south carolina on date respondent’s appeals_office issued a notice_of_determination concerning collection action s under sec_6320 and or determining that a proposed lien was appropriate with respect to income_tax liabilities for petitioner’s and tax years tax notice the tax notice identified the liability in issue as follows tax period s ended form_1040 years the tax notice provided the following instructions for petitioner to pursue a judicial review of the determination if you want to dispute this determination in court you must file a petition with the united_states tax_court for a redetermination within days from the date of this letter also on date respondent’s appeals_office issued a second notice_of_determination concerning collection action s under sec_6320 and or determining that a proposed lien was appropriate with respect to petitioner’s and tax years penalty notice the penalty notice identified the liability in issue as follows tax type form number and tax period s ended civil penalties periods ended the record reveals that the penalties in issue include income_tax preparer penalties assessed pursuant to sec_6694 and b for petitioner’s and tax years the preparer penalties the penalty notice provided the following instructions for petitioner to pursue a judicial review of the determination if you want to dispute this determination in court you have days from the date of this letter to file a complaint in the appropriate united_states district_court for a redetermination petitioner timely filed a petition with this court for judicial review of the determination with respect to the preparer penalties on date respondent filed the instant motion to dismiss for lack of jurisdiction as to the preparer penalties sec_6321 provides that if any person liable to pay any_tax neglects or refuses to pay the same after demand the unpaid tax shall be a lien in favor of the united_states upon all 1petitioner filed an amended petition on date we note that petitioner has not challenged in this court the determination of respondent’s appeals_office with respect to the proposed lien related to the income_tax_liability for petitioner’s and tax years as set forth in the tax notice property and rights to property belonging to such person sec_6320 provides that the secretary shall notify persons described in sec_6321 of the filing of a notice of lien sec_6320 provides that such notification shall inform the person in simple and nontechnical terms of the amount of the unpaid tax the right of the person to request a hearing before an impartial officer of the commissioner’s appeals_office the administrative appeals available to the taxpayer and the provisions relating to the release of liens on property sec_6321 lien for taxes -- if any person liable to pay any_tax neglects or refuses to pay the same after demand the amount including any interest additional_amount addition_to_tax or assessable penalty together with any costs that may accrue in addition thereto shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person sec_6320 requirement of notice -- in general --the secretary shall notify in writing the person described in sec_6321 of the filing of a notice of lien under sec_6323 sec_6320 requirement of notice -- information included with notice --the notice required under paragraph shall include in simple and nontechnical terms-- a the amount of the unpaid tax b the right of the person to request a hearing during the 30-day period beginning on the day after the continued the determination of the commissioner’s appeals_office is subject_to judicial review pursuant to sec_6330 see sec_6320 however the jurisdiction of this court to review determinations by the commissioner’s appeals_office pursuant to sec_6320 is limited to actions in which the underlying liability is of a type over which the court normally has jurisdiction sec_6330 122_tc_258 114_tc_171 115_tc_324 the tax_court is a court of limited jurisdiction and we may continued 5-day period described in paragraph c the administrative appeals available to the taxpayer with respect to such lien and the procedures relating to such appeals and d the provisions of this title and procedures relating to the release of liens on property sec_6330 proceeding after hearing -- judicial review of determination --the person may within days of a determination under this section appeal such determination-- a to the tax_court and the tax_court shall have jurisdiction with respect to such matter or b if the tax_court does not have jurisdiction of the underlying tax_liability to a district_court of the united_states if a court determines that the appeal was to an incorrect court a person shall have days after the court determination to file such appeal with the correct court exercise our jurisdiction only to the extent authorized by congress moore v commissioner supra pincite the court’s deficiency jurisdiction generally is limited to the redetermination of income estate_and_gift_taxes see sec_6211 sec_6213 as noted above the liabilities in issue were incurred with respect to income_tax preparer penalties assessed pursuant to sec_6694 and b for petitioner’s and tax years sec_6694 and b generally provide that an income_tax preparer may be subject_to a penalty for preparation of a return on which there is an understatement due to an unrealistic position or due to willful or reckless conduct by the preparer sec_6694 understatement of taxpayer’s liability by income_tax_return_preparer a understatements due to unrealistic positions --if-- any part of any understatement_of_liability with respect to any return or claim_for_refund is due to a position for which there was not a realistic possibility of being sustained on its merits any person who is an income_tax_return_preparer with respect to such return or claim knew or reasonably should have known of such position and such position was not disclosed as provided in sec_6662 or was frivolous such person shall pay a penalty of dollar_figure with respect to such return or claim unless it is shown that there is reasonable_cause for the understatement and such person acted in good_faith b willful or reckless conduct --if any part of any continued sec_6696 provides that the deficiency procedures that serve as a jurisdictional prerequisite for this court do not apply with respect to the assessment or collection of income_tax preparer penalties assessed pursuant to sec_6694 sec_6696 deficiency procedures not to apply --subchapter b of chapter relating to deficiency procedures for income estate gift and certain excise_taxes shall not apply with respect to the assessment or collection of the penalties provided by sec_6694 and sec_6695 because we lack jurisdiction with respect to the underlying amounts in issue we lack jurisdiction to review respondent’s appeals_office determination with respect to the collection of those liabilities weber v commissioner supra moore v commissioner supra van es v commissioner supra accordingly in the instant case we conclude that this court lacks jurisdiction to review the determination of respondent’s appeals continued understatement_of_liability with respect to any return or claim_for_refund is due-- to a willful attempt in any manner to understate the liability for tax by a person who is an income_tax_return_preparer with respect to such return or claim or to any reckless or intentional disregard of rules or regulations by any such person such person shall pay a penalty of dollar_figure with respect to such return or claim with respect to any return or claim the amount of the penalty payable by any person by reason of this subsection shall be reduced by the amount of the penalty paid_by such person by reason of subsection a office with respect to the collection of income_tax preparer penalties assessed pursuant to sec_6694 we have considered all contentions that the parties have raised to the extent not addressed herein those contentions are without merit or unnecessary to reach to reflect the foregoing an appropriate order will be entered 7in this proceeding we need not address the issue of whether the penalty notice complied with sec_6320 8in a statement filed as a response to the instant motion to dismiss petitioner contends that the preparer penalties were the result of the racism of employees of the internal_revenue_service because this court lacks jurisdiction with respect to the preparer penalties we do not address petitioner’s contentions
